*1241ORDER SUR PETITION FOR REHEARING
SLOVITER, Chief Judge.
The Sheet Metal Workers Association, AFL-CIO and Local Union No. 108 have filed a petition for rehearing in banc “of that portion of the panel decision of July 9, 1991, 949 F.2d 1211 (3d Cir.1991) in the above-entitled case that dealt with the secondary-boycott issue.” A majority of the active judges of the court having voted for rehearing in banc as to that issue, it is
ORDERED that rehearing in banc is granted in No. 90-3606, 949 F.2d 1241 (3d Cir.1991) and the panel’s opinion is vacated insofar as it dealt with the appeal of the petitioners. Solely as it pertains to the petitioners’ appeal, we stay the entry of the judgment, leaving the judgment intact insofar as it pertains to the appeal of Limbach Company.
FURTHER ORDERED that the Clerk of this Court list the above case for limited rehearing before the court in banc at the convenience of the court. The mandate shall be stayed until further order of the court.